Exhibit 10.8


FOURTH AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT/TERM LOAN AGREEMENT




THIS FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT/TERM LOAN
AGREEMENT ("Amendment") is made and dated as of June __, 2004, by and between
SUNTRUST BANK, a Georgia banking corporation (“Lender”), and COMMUNITY
BANKSHARES, INC., a Georgia corporation (“Borrower”). Capitalized terms not
otherwise defined herein are defined in ARTICLE I of the Prior Loan Agreement
referred to below.


R E C I T A L S
 
A.    Borrower and Lender are parties to that certain Amended and Restated
Revolving Credit/Term Loan Agreement dated as of July 31, 2000 (the “Prior Loan
Agreement”), pursuant to which Borrower has obtained a Loan from Lender.
 
B.    Borrower and Lender agreed to certain modifications to the Prior Loan
Agreement upon the terms and conditions set forth in that certain Amendment to
Amended and Restated Revolving Credit/Term Loan Agreement dated as of June 8,
2001 (“First Amendment”) and that certain Second Amendment to Amended and
Restated Revolving Credit/Term Loan Agreement dated as of May 1, 2002 (“Second
Amendment”), and that certain Third Amendment to Amended and Restated Revolving
Credit/Term Loan Agreement dated as of May 31, 2003 ("Third Amendment") (the
First Amendment, Second Amendment, and Third Amendment referred to herein as the
“Amendments”).
 
C.    Borrower desires to make certain further modifications to the Prior Loan
Agreement.
 
D.    In order to accommodate Borrower’s request, Lender has agreed to such
modifications to the Prior Loan Agreement, as amended by the Amendments, upon
the terms and conditions set forth herein.
 


ACCORDINGLY, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:


1.    The definition of “Revolving Maturity Date” in Section 1.01 “Defined
Terms” of ARTICLE I DEFINITIONS AND ACCOUNTING TERMS of the Prior Loan Agreement
is hereby deleted in its entirety and the following definition is inserted in
its place:


“Revolving Maturity Date” means June 30, 2005.


2     Section 7.07 of ARTICLE VII FINANCIAL COVENANTS of the Prior Loan
Agreement is hereby deleted in its entirety and the following new Section
inserted in its place:
 

 

--------------------------------------------------------------------------------


Section 7.07 Reserves to Total Loans. The Borrower and its Subsidiaries shall
maintain on a consolidated basis at all times reserves equal to or greater than
the greater of (i) one and twenty-five one hundredths percent (1.25%) of total
loans (net of unearned income), or (ii) the minimum amount required by its
primary regulator.


3.    Section 7.10 “Consolidated Tangible Equity” of ARTICLE VII FINANCIAL
COVENANTS of the Prior Loan Agreement is hereby deleted in its entirety and the
following section is inserted in its place:


Section 7.10 Consolidated Tier I Capital. Consolidated Tier I Capital for
Borrower and its Subsidiaries shall be equal to or greater than $65,000,000.00.


4.    Acknowledgment of Outstanding Loans. Borrower hereby acknowledges,
certifies and agrees that pursuant to the Prior Loan Agreement, Borrower’s
obligation to pay the outstanding Loan is not subject to any defense, claim,
counterclaim, setoff, right of recoupment, abatement or other determination; and
the Loan is and shall continue to be governed and secured by the terms and
provisions of the Prior Loan Agreement as amended by the First Amendment, the
Second Amendment, the Third Amendment and this Amendment.


5.    Ratification of Loan Documents. Borrower hereby ratifies and affirms each
of the Loan Documents in their entirety, and acknowledges and agrees that (i)
the Loan Documents are in full force and effect, (ii) all representations and
warranties contained therein are true and correct on and as of the date hereof,
(iii) Borrower is in full compliance with all covenants and agreements
established thereunder, (iv) no Event of Default exists thereunder and (v) the
Loan Documents are legal, valid and binding obligations of Borrower and are
enforceable by Lender, against Borrower in accordance with their respective
terms.


6.    Counterparts. This Amendment may be signed in one or more counterpart
copies, each of which constitutes an original, but all of which, when taken
together, shall constitute one agreement binding upon all of the parties hereto.


7     Governing Law, Etc. This Amendment shall be governed by and construed in
accordance with the applicable terms and provisions of ARTICLE IX MISCELLANEOUS
of the Prior Loan Agreement, which terms and provisions are incorporated herein
by reference.


8.    No Other Modifications. Except as hereby amended, no other term, condition
or provision of the Prior Loan Agreement shall be deemed modified or amended,
and this Amendment shall not be considered a novation.






[Signature Page Follows]




2


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Amendment under
seal as of the date first above written.





 
BORROWER:
     
COMMUNITY BANKSHARES, INC.
     
By:   /s/ J. Alton Wingate
     
Title: President and CEO
     
And: /s/ Harry L. Stephens
     
Title: EVP and CFO











 
LENDER:
     
SUNTRUST BANK, a Georgia banking corporation
     
By:   /s/ Jim Rountree
     
Title:  Director
     
And: /s/ Luther Glass
     
Title: Managing Director



 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page
To
Fourth Amendment
